                                           Case 4:20-cv-02813-YGR Document 23 Filed 07/02/20 Page 1 of 4




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT
                                   4                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6
                                       MARIO MABANTA,                                     Case No.: 20-CV-2813 YGR
                                   7
                                                   Plaintiff,                             ORDER DENYING MOTION TO DISMISS
                                   8
                                              v.                                          DKT. NO. 11
                                   9
                                       PRIME NOW, LLC, AMAZON.COM INC.,
                                  10
                                                   Defendants.
                                  11
Northern District of California




                                  12          Plaintiff Mario Mabanta brings the instant action alleging that defendants Prime Now LLC
 United States District Court




                                  13   and Amazon.com, Inc. violated various California Labor Code provisions in their treatment of him
                                  14   and other employees who fulfilled delivery orders for them. On February 27, 2020, Plaintiff filed a
                                  15   putative class action complaint against defendants in the Superior Court for the State of California,
                                  16   County of San Francisco. He brings individual and class claims for: (1) unpaid wages in violation
                                  17   of Labor Code sections 201, 202, 204, and Wage Order 9; (2) failure to reimburse business
                                  18   expenses in violation of Labor Code section 2802; (3) failure to pay minimum wage in violation of
                                  19   Labor Code sections 1194, 1194.2, 1197, 218.6, and Wage Order 9; (4) failure to provide rest
                                  20   periods in violation of Labor Code section 226.7 and Wage Order 9; (5) failure to pay for reporting
                                  21   time in violation of Wage Order 9; (6) failure to furnish accurate wage statements in violation of
                                  22   Labor Code sections 226, 1174, and 1174.5; (7) waiting time penalties in violation of Labor Code
                                  23   section 203; and (8) unlawful and unfair business practices in violation of Business & Professions
                                  24   Code section 17200, et seq. (“UCL”).
                                  25          Defendants removed this case to the federal court on April 23, 2020 and filed the instant
                                  26   motion to dismiss on April 30, 2020. (Dkt. Nos. 1, 11.)
                                  27          Having carefully considered the pleadings and the papers submitted in support and in
                                  28   opposition, the Court DENIES the motion.
                                            Case 4:20-cv-02813-YGR Document 23 Filed 07/02/20 Page 2 of 4




                                   1   I.     SUMMARY OF ALLEGATIONS
                                   2          What follows is a summary of the allegations in plaintiff’s complaint.
                                   3          Defendants are in the business of delivering a variety of groceries, household items and
                                   4   other consumer goods from various grocery stores, including Whole Foods, Pet Food Express,
                                   5   Sprouts, Bristol Farms, and other local third-party stores. (Dkt. No. 1-4, Exh. B, Plaintiffs’
                                   6   Complaint (“Compl.”), at ¶ 2.) In order to deliver these items to customers, defendants utilize an
                                   7   extensive workforce of individuals who perform the functions of shopping for, purchasing and
                                   8   delivering products from these stores to defendants’ customers. (Id.) Plaintiffs perform those
                                   9   services by utilizing a mobile application to shop, purchase, and sometimes deliver groceries to the
                                  10   homes and businesses of defendants’ customers. (Id.)
                                  11          Defendants hire associates under a “Regular Adjustable Hours” agreement, which requires
                                  12   them to log on to defendants’ website and select shifts as they are made available. This
Northern District of California
 United States District Court




                                  13   arrangement effectively requires associates to report for work remotely two days a week—the days
                                  14   when the open shifts are released—without compensation, often for several hours, in order to sign
                                  15   up for shifts, or else risk discipline or termination for failing to sign up for enough shifts. (Compl.
                                  16   ¶¶ 3, 31, 33, 34.) The number of associates is greater than the available shifts, and all available
                                  17   shifts get taken within a matter of minutes once they are posted online. (Id. ¶ 34.) Further, the
                                  18   exact time that new available shifts will be posted is unpredictable such that associates must log in,
                                  19   sometimes waiting for hours, in order to sign up quickly before the available shifts are all taken.
                                  20   (Id. ¶ 36.) In addition, plaintiff alleges that defendants failed to provide required rest periods due to
                                  21   unrealistic delivery-time guarantees which required associates to collect and bag items without time
                                  22   for a break and did not provide the additional compensation required by the Labor Code.
                                  23          Based on these allegations, plaintiff seeks compensation for himself and other associates for
                                  24   (i) unpaid work time spent waiting to select and selecting shifts, which at times resulted in paying
                                  25   them less than the minimum wage; (ii) necessary business expenses including costs associated with
                                  26   accessing the internet remotely, including internet or cell phone data access; (iii) unpaid rest breaks.
                                  27          //
                                  28          //


                                                                                           2
                                             Case 4:20-cv-02813-YGR Document 23 Filed 07/02/20 Page 3 of 4




                                   1   II.     DISCUSSION
                                   2           Defendants argue that plaintiff’s complaint sets forth vague allegations about the experience
                                   3   of employees generally, without any facts about his own personal experience. Indeed, defendants
                                   4   argue that plaintiff has not even alleged whether he still works for defendants. Thus, defendants
                                   5   contend each of the claims must be dismissed.
                                   6           Defendants do not persuade. In fact, defendants seem to have either intentionally ignored
                                   7   the allegations in the complaint or misconstrued them for tactical advantage.1 This approach to
                                   8   litigation will not serve defendants well before this Court.
                                   9           Factual allegations plausibly stating a basis for relief are all that is required. See Ashcroft v.
                                  10   Iqbal, 556 U.S. 662, 678, 681 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
                                  11   Plaintiff’s complaint plausibly alleges facts suggesting that defendants have acted in violation of
                                  12   California law by creating a system whereby certain California employees are required to perform
Northern District of California
 United States District Court




                                  13   acts without compensation. While the allegations reference “plaintiffs” collectively, grouping
                                  14   together Mabanta’s experience with that of the alleged class members, the complaint also alleges
                                  15   specific facts to support the various Labor Code violation claims. No more detailed allegations are
                                  16   required to state the claim for reimbursement of expenses. See Saunders v. Ameriprise Fin. Servs.,
                                  17   Inc., No. CV1810668MWFAFMX, 2019 WL 4344296, at *4 (C.D. Cal. Mar. 19, 2019) (denying
                                  18   motion to dismiss, finding that “detailed list of expenditures” is not required to state claim for
                                  19   reimbursement under Labor Code § 2802). Likewise, no more specific allegations regarding
                                  20   exactly when plaintiff incurred unpaid work hours are required to state his claims for non-payment
                                  21   of wages and those deriving from that non-payment, under California law. Id. at *5 (contrasting
                                  22   allegations necessary to plead claim for unpaid wage claims under California Labor Code with
                                  23   more detailed identification of particular calendar weeks and instances of overtime required under
                                  24   federal overtime law); see also Landers v. Quality Commc'ns, Inc., 771 F.3d 638, 645 (9th Cir.
                                  25   2014), as amended (Jan. 26, 2015) (even though more specific workweek allegations required for
                                  26   FLSA claim, declining to require more detailed information since “most (if not all) of the detailed
                                  27
                                               1
                                  28            For instance, despite defendants’ argument to the contrary, plaintiff does allege that he no
                                       longer works for defendants. (Compl. ¶ 57.)

                                                                                           3
                                              Case 4:20-cv-02813-YGR Document 23 Filed 07/02/20 Page 4 of 4




                                   1   information concerning a plaintiff-employee's compensation and schedule is in the control of the
                                   2   defendants”).
                                   3            Similarly, the Court finds plaintiff’s allegations sufficient to state a claim for failure to
                                   4   provide adequate rest breaks as required by Labor Code 226.7. Mabanta alleges that he is an
                                   5   associate and that associates “regularly worked” more than four hours per shift without being
                                   6   permitted to take an uninterrupted rest break. (Compl.¶ 47.) Mabanta is not required to allege
                                   7   greater detail to state the claim. See Varsam v. Lab. Corp. of Am., 120 F. Supp. 3d 1173, 1178
                                   8   (S.D. Cal. 2015) (allegations that “an employer makes it difficult for employees to take a break or
                                   9   undermines a formal policy of providing meal and rest periods” are sufficient to state a claim under
                                  10   the California Labor Code).
                                  11            In sum, Mabanta has alleged sufficiently that he and the putative class were not paid for
                                  12   their time or expenses incurred in the process of signing up for shifts, and were not provided
Northern District of California
 United States District Court




                                  13   adequate rest breaks or compensation for missed breaks, all in a violation of the Labor Code
                                  14   sections alleged. To the extent defendants require greater detail, they may obtain it through a
                                  15   search of their own records or through the discovery process.
                                  16   III.      CONCLUSION
                                  17             For the foregoing reasons, the motion to dismiss is DENIED. Defendants shall file their
                                  18   answer within 21 days of this Order. The initial case management conference will proceed on the
                                  19   date currently set, August 10, 2020.
                                  20            This terminates Docket No. 11.
                                  21            IT IS SO ORDERED.
                                  22   Date: July 2, 2020                                  _______________________________________
                                                                                                   YVONNE GONZALEZ ROGERS
                                  23                                                          UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28



                                                                                             4
